DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 7 is objected to because of the following informalities:  
In lines 4-5, “wall of the of the crankcase” should read “wall of the crankcase”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the turbocharger compressor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, 
Claims 2-14 are also indefinite by virtue of their dependency on Claim 1.
Claim 10 recites the limitation "the inlet air" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “flow of inlet gases”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rexavier et al. (US 10132216), hereinafter: “Rexavier”.
In Reference to Claim 1
Rexavier teaches:
A turbocharger compressor housing(202; Col 3, ll. 15-18, Col 4, ll. 12-15) for a motor vehicle(Col 3, ll. 19-26), the housing comprising: a compressor housing portion(202) for housing at least a portion of the turbocharger compressor(Fig 2);
a compressor inlet duct portion(212) configured to direct a flow of inlet gases(air, Fig 1; Col 4, ll. 27-35) to an inlet(214,318) of the turbocharger compressor; and
a crankcase ventilation pipe(228) in fluidic communication with the inlet of the turbocharger compressor(Fig 1-3; Col 5, ll. 1-13 and Col 5, ll. 59 to Col 6, ll. 10) and configured to direct crankcase ventilation gases into the turbocharger compressor(Fig 1; Col 5, ll. 59 to Col 6, ll. 10), wherein the pipe is integrally formed with the compressor housing portion(as clearly shown in Fig 2-3, pipe 228 is integrally formed with the compressor housing) .
In Reference to Claim 2
Rexavier teaches:
The turbocharger compressor housing of claim 1(see rejection of claim 1 above), wherein the turbocharger compressor housing is a one-piece metal component(as shown in Fig 2-3, the housing 202 is a one-piece metal component as the hatching of the cross section of the housing indicates a metal material in accordance with MPEP 608.02.IX).
In Reference to Claim 3

The turbocharger compressor housing of claim 1(see rejection of claim 1 above), wherein the crankcase ventilation pipe comprises an inlet opening, an outlet opening, and a duct portion extending between the inlet opening and the outlet opening(as clearly shown in Fig 2-3, 228 has an inlet opening, an outlet opening 210 and a duct portion 208,218 which extends fluidly and radially between the inlet and the outlet openings), wherein the duct portion is at least partially shaped via surfaces of the compressor housing portion(clearly shown in Fig 2-3; Col 5, ll. 1-13).
In Reference to Claim 4
Rexavier teaches:
The turbocharger compressor housing of claim 1(see rejection of claim 1 above), wherein the compressor housing portion at least partially defines an outlet flow passage of the turbocharger compressor(as shown in Fig 2-3, housing portion 202 at least partially defines an outflow passage of the compressor at the radially outer end of the impeller 204 as shown in Fig 3).
In Reference to Claim 5
Rexavier teaches:
The turbocharger compressor housing of claim 1(see rejection of claim 1 above),
wherein the turbocharger compressor housing further comprises:
a crankcase ventilation inlet chamber(218) extending about a compressor intake duct(as shown in Fig 2, 218 extends about an intake duct 212), wherein the crankcase ventilation inlet chamber is in fluidic communication with the inlet of the turbocharger compressor(Fig 1-3; Col 5, ll. 1-13 and Col 5, ll. 59 to Col 6, ll. 10), and wherein the pipe 
In Reference to Claim 6
Rexavier teaches:
The turbocharger compressor housing of claim 5(see rejection of claim 5 above), wherein at least a portion of a wall of the crankcase ventilation inlet chamber is formed by the compressor intake duct and the compressor housing portion(Fig 2-3; at least portion 220 of 218 is formed by the intake duct 212 of compressor housing portion 202).
In Reference to Claim 7
Rexavier teaches:
The turbocharger compressor housing of claim 6(see rejection of claim 6 above),
wherein a passage(210) is formed between the crankcase ventilation inlet chamber and the compressor intake duct or the compressor housing portion(Fig 2-3), wherein an opening of the passage into the crankcase ventilation inlet chamber is spaced apart from an opening of the pipe into the crankcase ventilation inlet chamber(by a radial distance as clearly shown in Fig 3) along a wall(220) of the of the crankcase ventilation inlet chamber formed by the compressor intake duct and the compressor housing portion(220 is formed by 202 and 212 as clearly shown in Fig 2-3).
In Reference to Claim 8
Rexavier teaches:
The turbocharger compressor housing of claim 7(see rejection of claim 7 above),
wherein the turbocharger compressor housing(202) further comprises a wall portion(208) extending at least partially about the compressor inlet duct portion(as 
In Reference to Claim 9
Rexavier teaches:
The turbocharger compressor housing of claim 8(see rejection of claim 8 above), wherein the wall portion is integrally formed with the compressor housing portion(as shown in Fig 2, wall portion 208 is integrally formed with 202).
In Reference to Claim 10
Rexavier teaches:
The turbocharger compressor housing of claim 9(see rejection of claim 9 above),
wherein the crankcase ventilation inlet chamber is configured to damp pressure variation in the inlet air arriving at the compressor inlet duct portion(Although Rexavier does not explicitly teach the function of damping pressure variation in the inlet air, because the structure of inlet chamber 218 of Rexavier is substantially identical to the claimed inlet chamber structure, the inlet chamber 218 must also be configured to damp pressure variation in the inlet air arriving at the compressor inlet duct portion.)
In Reference to Claim 11
Rexavier teaches:
The turbocharger compressor housing of claim 5(see rejection of claim 5 above), wherein the compressor housing portion(202) is arranged in an intake assembly(assembly of Fig 1) comprising an intake duct(fresh air intake duct 206 of Fig 
In Reference to Claim 12
Rexavier teaches:
The turbocharger compressor housing of claim 11(see rejection of claim 11 above), wherein a wall(226) of the crankcase ventilation inlet chamber is at least partially formed by the intake duct(as shown in Fig 2, 226 is at least partially formed by 206).
In Reference to Claim 13
Rexavier teaches:
The turbocharger compressor housing of claim 11(see rejection of claim 11 above), wherein an axial end wall(226 is an axial end wall) of the crankcase ventilation inlet chamber is at least partially formed by the intake duct(as shown in Fig 2, 226 is at least partially formed by 206).
In Reference to Claim 14
Rexavier teaches:
The turbocharger compressor housing of claim 12(see rejection of claim 12 above), wherein at least a portion of an outer wall(222) of the crankcase ventilation inlet chamber is formed by the intake duct(as shown in Fig 2, 222 is at least partially formed by 206).
In Reference to Claim 15
Rexavier teaches:
A system(100), comprising:

In Reference to Claim 16
Rexavier teaches:
The system of claim 15(see rejection of claim 15 above), wherein the crankcase ventilation duct and the compressor housing are manufactured as a single piece(as clearly shown in Fig 2-3, pipe 228 is integrally formed with the compressor housing 202 as a single piece).
In Reference to Claim 17
Rexavier teaches:
The system of claim 15(see rejection of claim 15 above) wherein the crankcase ventilation duct is contiguous with the compressor housing and integrally formed therewith(as clearly shown in Fig 2-3, pipe 228 is integrally formed with the compressor housing 202 and contiguous therewith).
In Reference to Claim 18
Rexavier teaches:
The system of claim 15(see rejection of claim 15 above) wherein the passage flows crankcase gases in a first direction before reaching a surface of the compressor housing portion, wherein the surface directs crankcase gases in a second direction perpendicular to the first direction, wherein the first direction is perpendicular to the 
In Reference to Claim 19
Rexavier teaches:
A engine system(100), comprising:
a compressor housing(202) and a crankcase ventilation duct(228) formed as a single-piece(as clearly shown in Fig 2-3, pipe 228 is integrally formed with the compressor housing 202 as a single piece); 
wherein a passage(218) configured to flow crankcase gases from a crankcase(104) to a portion of an intake passage(212) directly upstream of a compressor inlet(214,318) is configured to flow crankcase gases in a first direction perpendicular to a direction of intake air flow in the intake passage and in a second direction opposite the direction of intake air flow(as shown in Fig 3, crankcase gases flow in a first direction parallel to 310 before reaching a surface of the housing 202, the flow is then directed in a second direction parallel to 302 towards 210, which is opposite the direction of intake air flow, before entering 206,212; as clearly shown in Fig 2, 310 is perpendicular to 302).
In Reference to Claim 20
Rexavier teaches:
The engine system of claim 19(see rejection of claim 19 above) wherein the compressor housing and the crankcase ventilation duct comprise an identical 
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8322138 B2
Jackson; Neville
US 9217444 B2
Berger; Ingmar et al.
US 9003791 B2
Ibaraki; Seiichi et al.
US 7204241 B2
Thompson; Glenn et al.
US 7698894 B2
Wood; Terry G. et al.
CN 112412618 A
QIN, Xi-fan


	The above references are all cited for teaching similar crankcase ventilation structures for turbocharger compressors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745